DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AF Remarks
Applicant's AF Remarks (filed on 03/30/2022) with respect to the 102 rejection of independent claim 1 is persuasive. The Applicant’s exception under 35 U.S.C. § 102(b)(2)(C) is acceptable due to perfecting the foreign priority and back dating the application’s effective filing date before the 35 U.S.C. § 102(a)(1) rejection based on the published reference of Asano et al. (US2018/0082789A1). The Asano reference can only be used in a 35 U.S.C. § 102(a)(2) rejection due to the application’s effective filing date (perfected foreign priority), where Applicant has concurrently submitted a statement under 35 U.S.C. § 102(b)(2)(C) (common ownership due to an obligation of assignment to the same company between the Asano reference and the claimed invention).
Consequently, defining the limitation “the resin layer does not cover the underlying electrode layer on the first end surface and the second end surface” will be convincing in the withdrawal of the 102 rejection.
The rejection and objections of claims cited in the last Office Action (mailed on 01/06/2022) are withdrawn.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer ceramic capacitor comprising: …the resin layer does not cover the underlying electrode layer on the first end surface and the second end surface, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847